                      3:20-cv-03239-RM-TSH # 4       Page 1 of 3
                                                                                           E-FILED
                                                        Thursday, 24 September, 2020 04:02:15 PM
                                                                      Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


VICKI J. DENNY,                               )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )         Case No. 20-3239
                                              )
JOHN SCHMIDT, Judge, 7th Judicial             )
Circuit, Sangamon County, Illinois,           )
                                              )
      Defendant.                              )

                                      OPINION

RICHARD MILLS, United States District Judge:

      Vicki J. Denny seeks to file a civil rights complaint under 42 U.S.C. § 1983.

      Denny also seeks leave to proceed in forma pauperis and requests the

appointment of counsel.

      Denny alleges that the late Illinois Circuit Judge John Schmidt failed to

intervene to protect her from violating her civil rights by entering an Order in Robert

L. Powers and Karen A. Powers v. Springfield Sand and Gravel Co., Sangamon

County Circuit Court Case No. 2014-MR-000251, on October 20, 2014, which she

claims served to break her family’s longstanding mineral rights lease. Denny asks

the Court to modify the Order which she alleges violated her family’s Fifth



                                          1
                      3:20-cv-03239-RM-TSH # 4        Page 2 of 3




Amendment rights by taking her property without receiving just compensation. She

also seeks the reinstatement of an easement and various damages.

      “Notwithstanding any filing fee, or any portion thereof, that may have been

paid, the court shall dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B)(ii). The Court concludes that Denny cannot state a claim upon which

relief may be granted.

      Based on the Rooker-Feldman doctrine, see Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983), because Congress vested district courts only with original jurisdiction,

“lower federal courts have no jurisdiction over challenges to state-court decisions in

particular cases arising out of judicial proceedings even if those challenges allege

that the state court’s action was unconstitutional.” Young v. Murphy, 90 F.3d 1225,

1230 (7th Cir. 1996) (citation omitted). Accordingly, lower courts do not engage in

appellate review of state-court determinations or “consider collateral attacks on state

court civil judgments.” Id. A litigant who feels that her rights have been violated in

a state court proceeding should appeal that decision through the state courts. See id.

      Because Denny is asking the Court to review a state court decision, the Court

concludes she cannot state a claim on which relief may be granted. The complaint


                                           2
                     3:20-cv-03239-RM-TSH # 4       Page 3 of 3




also fails because the only named Defendant, Judge John Schmidt, is deceased.

“[T]he consensus of our sister circuits is unanimous: you cannot sue a dead person.”

LN Management, LLC v. JPMorgan Chase Bank, N.A., 957 F.3d 943, 951 (9th Cir.

2020).

      Ergo, this case is dismissed with prejudice under 28 U.S.C. § 1915(e)(2) for

failure to state a claim on which relief may be granted.

      The Clerk will terminate the pending motions [d/e 2 & 3] and enter Judgment.

ENTER: September 24, 2020

                   FOR THE COURT:

                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                          3
